DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
Claims 3-21, 23-26, 28, 35, 36, 39, 42, 43, 45, and 46 have been canceled.
Claim 1 has been amended.
Claims 1, 2, 22, 27, 29-34, 37, 38, 40, 41, 44, 47, and 48 are pending in the instant application. 
Claims 32, 37, 40, 41, 44, 47, and 48 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed March 3, 2021.

Claims 1, 2, 22, 27, 29-31, 33, 34, and 38 are under examination in this office action as they read on nucleic acids and vectors encoding factor VIII and host cells comprising said nucleic acids.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims  1, 2, 22, 27, 29-31, 33, 34, and 38 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumont et al. (WO 2011/069164 A2) in view of Liu et al. (US 8,326,547) as evidenced by GeneScript webpage for OptimumGene.
Dumont et al. disclose fusion proteins containing B domain deleted human factor VIII joined to an immunoglobulin Fc and the use of such constructs treating hemophilia A patients, including monomer-dimer Fc constructs (see entire document, particularly the abstract, claims, Figure 1, and pages 1-3 and paragraphs [00117-00118]).  Nucleic acids encoding such polypeptides are disclosed, as are vectors containing such nucleic acids, as is optimizing codon usage to increase polypeptide expression in various cell lines including HEK 293 (see particularly paragraphs [0089], [00107], [00120] and [00121]).  Notably, the disclosed nucleic acid sequence is identical to SEQ ID NO:3 of the instant specification (see enclosed sequence alignment). These teachings differ from the instant claimed invention in that while codon optimization of FVIII constructs are disclosed, such constructs are not disclosed as being at least 90% identical with SEQ ID NO:1 of the instant specification.
Liu et al. disclose that the codons used to encode a polypeptide sequence can be optimized to boost expression of said polypeptide in any host cell desired (see entire document, particularly the abstract and claims).  They further disclose methodology used to optimize the nucleic acid sequence in question, and teach that destabilizing elements, such as ATTTA, are mutated to increase mRNA stability (see particularly columns 4 and 5 and note that the mRNA contains U rather than the T present in the DNA sequence).  Additionally, codon usage is optimized in accordance with tRNA abundance such that a CAI of at least .8 is achieved and the GC content of the gene is modified to be between 30-70%, most preferably 50-60% as both too much and too little GC content cause problems for mRNA structure and stability (see particularly columns 5 and 6).  Mathematical formulas for simultaneously optimizing multiple parameters influencing polypeptide expression form mRNA are provided (see particularly columns 7 and 8).  Liu et al. disclose that their method of gene optimization is superior to others as it is faster and simpler systematic sequence optimization method that coordinates various sequence factors resulting in improved protein expression as compared to the prior art (see particularly columns 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to use the methodology disclosed by Liu et al. to codon optimize the constructs of Dumont et al. for increased expression because Dumont et al. teach that codon optimization is desirable and Liu et al. teach that their method is superior to other techniques as it is faster, simpler, and simultaneously optimizes multiple parameters as compared to other techniques.  It is noted that Dumont et al. disclose SEQ ID NO:3 of the instant application but do not disclose SEQ ID NO:1.  However, as evidenced by example 1 of the instant specification it appears that applicant used the GeneScript OptimumGene program to change SEQ ID NO:3 into SEQ ID NO:1.  Thus, it appears that SEQ ID NO:1 is the necessary consequence of running SEQ ID NO:3 through the prior art program, and as evidenced by the GeneScript webpage the ‘547 patent by Liu et al. teaches the optimization method inherent to the OptimumGene program.  It does not appear based upon the evidence of record that applicant has done anything other than use the prior art program to arrive at the sequence of SEQ ID NO:1, but if for the sake of argument only other alterations were covered given that parameter taught as being optimized by Liu et al. including CAI, GC content, and the removal of destabilizing elements it does not seem possible that ordinary artisans would fail to make a sequence which is at least 90% identical to SEQ ID NO:1.  It should be noted that due to the degeneracy of the genetic code such mutations are possible and thus artisans would enjoy a reasonable expectation of success in making such sequence changes and having the resultant translated sequence still be an active FVIII polypeptide.

Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the exact sequence of SEQ ID NO:1 is not taught by the cited art and that SEQ ID NO:1 has unexpectedly superior properties in vivo.  Applicant supports the argument of unexpected results concerning SEQ ID NO:1 in vivo by supplying the data of Exhibit A.  Applicant also asserts that as of the time of filing, it was unpredictable whether codon optimization of SEQ ID NO:3 using the OptimumGene algorithm would provide any improvement in FVIII activity in vivo, let alone the “unexpected” in vivo results asserted by applicant concerning increased FVIII activity as compared to SEQ ID NO:3 in a mouse hemophilia A model system.  For these reasons applicant asserts the rejection should be withdrawn.
These arguments have been considered and are not persuasive.  Applicant has asserted that the optimized sequence of SEQ ID NO:1 has unexpected properties as compared to SEQ ID NO:3.  However, the claims are not limited to SEQ ID NO:1, but rather are a genus of sequences which are at least 90% identical to SEQ ID NO:1.  As such, even if the properties argued by applicant concerning SEQ ID NO:1 actually are unexpected, there is no evidence that such unexpected results can be extrapolated to the entire genus of claimed sequences, especially in view of applicant’s arguments concerning the unpredictability of in vivo activity following codon optimization.  Applicant’s arguments are not commensurate in scope with that of the invention as presently claimed and therefore cannot be found persuasive.  Applicant is further reminded that obviousness does not require a guarantee of success, and based upon the teachings and data disclosed by Liu et al, artisans reasonably would have a reasonable expectation of success in improving protein expression when using the codon optimization methods of Liu et al.  Applicant is also reminded that as per MPEP 2145, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. 
The rejection is maintained.  


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644